PER CURIAM.
The appellant’s request for a belated appeal of his judgment and sentence in Bay County Circuit Court case number 06-3679CFMC is granted. The Clerk of the lower tribunal is directed to prepare and transmit the record on appeal no later than 30 days from the date of this order. The initial brief shall be filed within 30 days thereafter. If the appellant qualifies for the appointment of counsel at public expense, the lower tribunal shall appoint counsel to represent him in the belated appeal authorized by this opinion.
VAN NORTWICK, WETHERELL, and ROWE, JJ., concur.